                                                                                DIV.
                                                                                DIV
              UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF GEORGIA                      i0i9««R-L    2-hZ
                          SAVANNAH DIVISION
                                                                  C P"RK    ^
                                                                       SO. dIMIfgaT

UNITED STATES OF AMERICA

     V.                                         INFORMATION
                                                CR 417-272
JACOB WILLIAMS

           Defendant




                                  ORDER


     The Government's motion to dismiss the foregoing Information without

prejudice is GRANTED.


           SO ORDERED    , this     day of MiKAdby           ^ 2019.




                                   HON. C. L. RAY
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
